Citation Nr: 1532348	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  07-03 177A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs 
Network Authorization and Payment Center in Fort Harrison, Montana


THE ISSUE

Entitlement to reimbursement for the cost of home health aide and skilled nursing services provided by the appellant from November 1, 2004 to September 30, 2007.  


REPRESENTATION

Appellant represented by:	Gregory R. Piche, Attorney


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1954 to May 1958.  During the pendency of the appeal, the Veteran died in March 2012.  The appellant is a home health agency (HHA) that provided home health aide and skilled nursing services to the Veteran.  

This matter comes before the Board of Veterans' Appeals (Board) from adverse determinations by the Department of Veterans Affairs (VA) Network Authorization and Payment Center in Fort Harrison, Montana.  

The appellant's attorney appeared at a May 2015 Board videoconference hearing and a transcript of the hearing has been associated with the claims file.  

This matter was previously remanded by the Board in January 2009 and July 2014.  As discussed below, the Board finds there has been substantial compliance with prior remand directives, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  


FINDINGS OF FACT

1.  The appellant provided the Veteran with home health aide and skilled nursing services from November 1, 2004 to September 30, 2007.  

2.  The appellant did not have prior VA authorization to provide the Veteran with ongoing home health aide and skilled nursing services from November 1, 2004 to September 30, 2007. 
 
3.  The home health aide and skilled nursing services provided by appellant from November 1, 2004 to September 30, 2007 were not for a medical emergency.  


CONCLUSION OF LAW

The criteria for reimbursement for the cost of home health aide and skilled nursing services provided by the appellant from November 1, 2004 to September 30, 2007 have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.52, 17.54, 17.55, 17.120, 17.121 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The provisions of Chapter 17 of 38 U.S.C. and 38 C.F.R. contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 (2014) discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124 (2014), the claimant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights and to furnish all other notifications or statements required by Part 19 of Chapter 38. 38 C.F.R. § 17.132 (2014).  

The Board finds that VA complied with these provisions in this case.  The appellant has been properly notified as to why the claim has been denied, and the appellant has provided responsive comments, including those by its attorney at the May 2015 Board hearing, which indicate the appellant understands and has been afforded a meaningful opportunity to participate effectively in the processing of its claim.  Moreover, all records pertaining the issue on appeal have been obtained, including substantial compliance with prior remand directives for such development contained in the July 2009 Board remand.  As such, the duties to notify and assist have been met, and no further remand is required.  See Stegall, 11 Vet. App. 268; see also Dyment, 13 Vet. App. 141.  

Moreover, resolution of the appellant's claim is wholly dependent on interpretation of the applicable laws and regulations regarding payment or reimbursement of unauthorized medical expenses; accordingly, VA's duties to notify and assist are inapplicable.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. §§ 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established), 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  


II.  Reimbursement for Medical Services

A claimant is entitled to payment or reimbursement for medical treatment where VA authorizes payment for that treatment in advance.  38 U.S.C.A. § 1703 (West 2014); 38 C.F.R. §§ 17.52-54 (2014).  

Generally, in cases where a claimant seeks reimbursement for unauthorized medical expenses, it must be determined (1) whether the services for which payment is sought were authorized by VA, and (2) whether the appellant is eligible for payment or reimbursement for services not previously authorized.  See Hennessey v. Brown, 7 Vet. App. 143 (1994).  

When VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may provide individual authorization or contract with non-VA facilities for care.  38 U.S.C.A. § 1703(a) (West 2014); 38 C.F.R. §§ 17.52(a), 17.54 (2014); see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  

The issue of whether VA gave prior authorization for non-VA medical care received at a private facility is a factual, and not medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).  

If the issue of prior authorization is not resolved in the appellant's favor under 38 U.S.C.A. § 1703(a)(1) (West 2014), it is necessary to consider the claim under the provisions of 38 U.S.C.A. §§ 1725 and 1728 (West 2014), pertaining to reimbursement of unauthorized medical expenses.  

The evidence of record documents that the appellant began providing home health aide and skilled nursing services to the Veteran prior to the period on appeal, in approximately 1997.  Between March 2004 and July 2004, VA learned that the Center for Medicare and Medicaide Services (CMS) had terminated the appellant's participation in the Medicare program.  As a result, in July 2004, VA rescinded its previous authorization for the appellant to provide home health services to the Veteran.  VA treatment records from July 2004 document that the Veteran was informed that VA needed to change home health care agencies as the appellant had lost its "certification."  The Veteran initially agreed with the plan to look for another agency, but subsequently refused care from another agency authorized by VA.  Additionally, although the appellant insisted that they would continue to provide services to the Veteran under physician's orders and a plan of care, VA repeatedly advised the appellant that further services were not authorized and that any claims for care provided outside of a period of VA authorization would be considered under the law governing the management and control of unauthorized claims.  See Smith v. Derwinski, 2 Vet. App. 378, 378-79 (1992) (the advice of a doctor or a nurse to go to a non-VA hospital is not the specific type of authorization contemplated by 38 C.F.R. § 17.54).  

The Board acknowledges that in May 2004, prior to VA's denial of authorization for the appellant to continue providing the Veteran with home health aide and skilled nursing services, an Administrative Law Judge (ALJ) from the Department of Health and Human Services (DHHS) Departmental Appeals Board, found that the Center for Medicare and Medicaide Services (CMS) was not authorized to terminate the appellant's participation in the Medicare program as of February 2004 and for a subsequent period of at least six months.  CMS appealed the ALJ's finding, and in April 2005, the DHHS Departmental Appeals Board Appellate Division summarily affirmed the ALJ's decision.  The appellant's essential argument regarding its claim on appeal is that the attempted termination of its certification of participation in the Medicare program by CMS was abrogated by the findings of the DHHS ALJ and Departmental Appeals Board; therefore, VA's grounds for rescinding its authorization to provide services to the Veteran were erroneous, and the cost of such services should be reimbursed.  

Significantly, the appellant does not argue explicitly on appeal that it was previously authorized to provide services to the Veteran from November 1, 2004 to September 30, 2007.  To the extent that the appellant implicitly asserts that its services were authorized given that they were rendered under physician's orders and a plan of care, the Board notes that the advice of a doctor is not the specific type of authorization contemplated by 38 C.F.R. § 17.54, see Smith, 2 Vet. App. 378; moreover, the appellant was repeatedly notified in writing that further services were not authorized by VA.  

In sum, the evidence of record does not document that the appellant received prior authorization from VA for the home health aide and skilled nursing services provided to the Veteran from November 1, 2004 to September 30, 2007.  In the absence of prior authorization for such services, there is no factual or legal basis for payment or reimbursement by VA under 38 U.S.C.A. § 1703 and 38 C.F.R. §§ 17.52 - 17.54.  

Nevertheless, payment or reimbursement for unauthorized medical expenses may be made pursuant to 38 U.S.C.A. §§ 1725 and 1728; therefore, the Board will consider each below.  

Pursuant to 38 U.S.C.A. § 1728 in effect prior to statutory amendments effective October 10, 2008, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must generally satisfy three conditions.  There must be a showing that (a) the care and services rendered were either: (1) for an adjudicated service-connected disability, or (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (2014); (b) the services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (c) no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  See 38 U.S.C.A. § 1728 (West 2007); 38 C.F.R. § 17.120 (2007).  

The Board acknowledges that the second and third criteria of 38 U.S.C.A. § 1728 changed pursuant to the Veterans' Mental Health and Other Care Improvements Act of 2008, Public Law Number 110-387, § 402, 122 Stat. 4110, 4123; however, such amendments are inapplicable to the appellant's claim, as the period on appeal is prior to the effective date of such amendments.  

All three of the above statutory requirements must be met before the reimbursement may be authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998); see Hayes v. Brown, 6 Vet. App. 66, 68 (1993).  

There is no question that the appellant's services were rendered to the Veteran as a result of his service-connected conditions.  However, such services were not rendered in a medical emergency of such nature that delay would have been hazardous to the Veteran's life or health; indeed, the evidence of record contains home health certifications and plans of care which document the particular services provided without any mention of emergency treatment or potential hazard to the Veteran's life or health in the event of delay of such services.  Moreover, following the rescission of the appellant's authorization to provide the Veteran with services, VA authorized an alternate provider; however, the Veteran ultimately refused their services and preferred to continue receiving services from the appellant.  Therefore, the appellant has not satisfied all three of the above requirements, and he is not entitled to payment or reimbursement by VA under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  

The Board has also considered whether the criteria for reimbursement have been met under 38 U.S.C.A. § 1725.  Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  To be eligible for reimbursement under this authority, a claimant has to satisfy all of the following conditions:  (a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;  (b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions or serious dysfunction of any bodily organ or part); (c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these condition would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); (d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility; (e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; (f) The Veteran is financially liable to the provider of emergency treatment for that treatment; (g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); (h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse  against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; (i) The Veteran is not eligible for reimbursement under 38 U.S.C. § 1728  for the emergency treatment provided (38 U.S.C. § 1728  authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).  38 C.F.R. § 17.1002.  

The above criteria of 38 C.F.R. § 17.1002 are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334, 337 (1991).  

After a review of the evidence of record, the Board finds that the criteria for payment or reimbursement of unauthorized, non-VA medical expenses provided by the appellant to the Veteran from November 1, 2004 to September 30, 2007 are not met.  First, the Board finds that the appellant incurred costs for home health aide and skilled nursing services provided to the Veteran from November 1, 2004 to September 30, 2007.  Second, as discussed above, the Board finds that such medical expenses were not authorized in advance by VA.  Third, the medical expenses and service provided were not for emergency treatment, and the Veteran's symptoms were not of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Indeed, home health certification and plan of care forms provided by the appellant do not document emergency treatment provided to the Veteran.  Regarding the fourth element, a VA or other Federal facility/provider was feasibly available and an attempt to use such provider beforehand would have been considered reasonable by a prudent layperson.  As noted above, upon notification that the appellant's authorization was rescinded, VA offered an alternate authorized provider; however, the Veteran ultimately refused treatment by the alternate provider and preferred to continue to receive care and services from the appellant.  

Therefore, the Board finds that the third and fourth requirements in particular have not been met.  See 38 C.F.R. § 17.1002.  As these requirements are not met, the Board does not need to address the remaining requirements, as the Veteran must meet all of the requirements in order for the medical expenses to be reimbursed.  In light of the foregoing, the Board concludes that each of the criteria for entitlement to reimbursement for the cost of unauthorized home health aide and skilled nursing services provided by the appellant from November 1, 2004 to September 30, 2007 are not met.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-08.  

In sum, the appellant was not authorized to provide the Veteran with home health aide and skilled nursing services from November 1, 2004 to September 30, 2007.  Moreover, the appellant is not entitled to reimbursement of such unauthorized medical expenses under 38 U.S.C.A. §§ 1725, 1728.  While the Board is sympathetic to the appellant's argument that VA's grounds for rescinding its authorization were erroneous in light of the subsequent finding by the DHHS ALJ and later affirmation by the DHHS Departmental Appeals Board, the law does not provide for equitable relief in this situation.  Reimbursements for unauthorized medical expenses cover only specific factual scenarios, as discussed above, and the Board is without authority to disregard such requirements.  Rather, the Board is bound by the law, and its decision is dictated by the relevant statutes and implementing regulations discussed above.  As such, the applicable law and regulations are against the appellant's claim; there is no reasonable doubt to be resolved, and the claim must be denied as a matter of law.  38 U.S.C.A. § 5107(b); See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Reimbursement for the cost of home health aide and skilled nursing services provided by the appellant from November 1, 2004 to September 30, 2007 is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


